Citation Nr: 0418532	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  97-33 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for sinus bradycardia. 

3.  Entitlement to service connection for systolic ejection 
murmur.  

4.  Entitlement to service connection for pain of the knees 
and feet (other than undifferentiated connective tissue 
disorder with Raynaud's Phenomenon).  

5.  Entitlement to service connection for a low back 
disorder.  

6.  Entitlement to a compensable rating for incontinence, 
based on an initial grant of service connection.  

7.  Entitlement to a compensable rating for irritable bowel 
syndrome with esophagitis, based on an initial grant of 
service connection.  

8.  Entitlement to an increased rating for undifferentiated 
connective tissue disorder with Raynaud's Phenonemon, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
September 1995. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that determination, the RO, among other things, 
denied service connection for hypertension, sinus 
bradycardia, systolic ejection murmur, and pain of the knees 
and feet (other than undifferentiated connective tissue with 
Raynaud's Phenomenon), and for a low back disorder.  The RO 
granted service connection for the following:  incontinence 
and assigned a zero percent rating, irritable bowel syndrome 
with esophagitis and assigned a zero percent rating, and 
Raynaud's Phenomenon and assigned a 20 percent rating (this 
disorder was subsequently expanded to include 
undifferentiated connective tissue disorder).  

The veteran disagreed with the RO's actions, including the 
assignment of the initial disability ratings for his 
incontinence, irritable bowel syndrome with esophagitis, and 
Raynaud's Phenomenon.  Because the veteran has disagreed with 
the initial ratings assigned for these disabilities, the 
Board has recharacterized the issues as involving the 
propriety of the initial evaluations assigned.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The notice requirement of the VCAA must 
notify the claimant of any evidence that is necessary to 
substantiate the claim, which evidence VA will attempt to 
obtain and which evidence the claimant is responsible for 
producing, and request that the claimant provide any evidence 
in her possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002)

In a supplemental statement of the case dated in February 
2003, VA generally described its duties and responsibilities 
in developing the veteran's claims.  However, the document 
failed to delineate VA's and the veteran's duties and 
responsibilities in the development of evidence or that she 
should submit any evidence in her possession as required by 
the VCAA.  The veteran must also be asked to provide any 
evidence in her possession that pertains to the claim.  
Therefore, this matter must be remanded for due process.  

VA outpatient treatment records dated in February 1999 
reflect that the veteran was hospitalized for chest pains in 
January 1999 with a questionable abnormal electrocardiogram 
(EKG).  The Board notes that those records may be relevant to 
the veteran's claims, but have not been obtained and 
associated with the veteran's claims file.  

Also, under the VCAA, assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  The Board notes that VA examinations 
are warranted as indicated below.  

As to the low back disorder claim, service medical records 
reflect that beginning in 1991 the veteran was seen for back 
pain.  A record dated in June 1995 reflects that the veteran 
was diagnosed as having mechanical low back pain, and X-rays 
of the lumbar spine also dated in June 1995 showed mild 
degenerative changes of the lumbar spine.  X-rays of the 
veteran's lumbosacral spine dated in September 1996 revealed 
narrow L5-S1 lumbar intervertebral disc space.  The veteran 
claims that she continues to experience back problems.  
Therefore, the Board is of the view that a VA examination is 
warranted to determine the nature and etiology of the 
veteran's back disorder.  

As to the claim for hypertension, service medical records 
reflect that that veteran demonstrated elevated blood 
pressure readings ranging 118/88 to 142/82.  The veteran's 
retirement examination dated in February 1995 shows a blood 
pressure reading of 149/80.  When examined by VA in September 
1996, the veteran was diagnosed as having borderline 
hypertension with a blood pressure readings ranging from 
144/86 to 150/86.  She was diagnosed as having hypertension 
in 1998.  Based on these factors, the Board is of the view 
that a VA examination and opinion are warranted to determine 
the etiology of the veteran's hypertension.  38 C.F.R. 
§ 3.159(c)(4).  

As to the claims for increased ratings for urinary stress 
incontinence, irritable bowel syndrome with esophagitis, and 
Raynaud's Syndrome, the record shows that the most recent VA 
examinations for those disabilities are dated in 1996.  
Subsequent, medical records reflect, particularly that the 
veteran's gastrointestinal disorder (see January 2003 VA 
Outpatient Treatment Records), may have increased in 
severity.  .  Contemporaneous examinations are warranted to 
determine the level of severity of the disabilities.  

Accordingly, the case is remanded to the AMC or RO for the 
following:  

1.  The RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully met with respect to the 
claims of entitlement to service 
connection for hypertension, sinus 
bradycardia, systolic ejection murmur, 
pain of the knees and feet (other than 
undifferentiated connective tissue 
disorder with Raynaud's Phenomenon), and 
a low back disorder; and for the 
increased ratings claims for 
incontinence, irritable bowel syndrome 
with esophagitis, and undifferentiated 
connective tissue disorder with Raynaud's 
Phenomenon.  

In particular, the RO should provide 
notice to the veteran of :
?	the information and evidence not of 
record that is necessary to 
substantiate the claim; 
?	(2) the information and evidence that 
the VA will seek to provide; 
?	(3) the information and evidence that 
the claimant is expected to provide; 
and 
?	(4) notice that the claimant is to 
provide any evidence in her possession 
that pertains to the issues on appeal.  

Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  The veteran should be asked to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess records pertinent to her 
claims.  It is important that the veteran 
identify the facility where she was 
hospitalized for chest pains in January 
1999.  After obtaining any necessary 
consent forms for the release of the 
veteran's private medical records, the RO 
should obtain, and associate with the 
claims folder, all records noted by the 
veteran that are not currently on file.  
If any of the records identified by the 
veteran are not available, it should be 
so indicated in writing.  

3. The RO should provide the veteran with 
adequate notice of the date and place of 
all VA examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.  38 C.F.R. § 3.655 (2003).

4.  The veteran should be provided the 
following VA examinations:   

a.  An orthopedic examination to 
determine the nature and etiology of any 
back disorder.  The claims folder should 
be provided for the examiner for review 
prior to the examination.  The examiner 
should indicate that the claims file has 
been reviewed.  All tests and studies 
deemed necessary should be conducted.  If 
a back disorder is found the examiner 
should provide an opinion as to etiology 
of such by addressing the following 
question:  is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any back 
disorder found is related to service.  

b.  A cardiovascular examination to 
determine the etiology of the veteran's 
hypertension, systolic ejection murmur, 
and sinus bradycardia.  All indicated 
tests and studies should be performed.  A 
copy of the claims file should be 
provided to the examiner prior to the 
examination.  The examiner should 
indicate that the file has been reviewed.  
The examiner should provide an opinion as 
to the etiology of any identified cardiac 
disease or disorder by addressing the 
following:  whether is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
cardiac disease or disorder was caused by 
service, or whether hypertension 
developed within one year after the 
veteran separated from service.   

c.  A genitourinary examination to 
determine the severity of the veteran's 
service-connected urinary incontinence.  
A copy of the claims file should be 
provided to examiner prior to the 
examination, and the examiner should 
indicate that the file was reviewed.  All 
indicated tests and studies should be 
performed.  The examiner should report in 
detail the findings with respect to the 
veteran's urinary incontinence.  The 
examiner should comment on the veteran's 
voiding dysfunction requiring the use of 
an appliance or the wearing of absorbent 
materials, and how often they must be 
changed.  The examiner should also 
comment on how often the veteran is 
required to void during the daytime and 
at night.  

d.  A gastrointestinal examination to 
determine the severity of the veteran's 
service-connected irritable bowel 
syndrome with esophagitis.  A copy of the 
claims file should be provided to 
examiner prior to the examination, and 
the examiner should indicate that the 
file was reviewed.  The examiner should 
describe and comment on the frequency of 
bowel disturbances with abdominal 
distress, including the frequency of 
diarrhea or alternating diarrhea and 
constipation.  Any indicated tests should 
be performed, and all manifestations of 
current disability should be described in 
detail.    

e.  An appropriate examination to 
determine the severity of the veteran's 
service connected undifferentiated 
connective tissue with Raynaud's 
Phenomenon.  A copy of the claims file 
should be provided to the examiner prior 
to the examination.  All necessary 
studies should be provided.  All 
pertinent symptomatology and findings 
should be reported in detail.  In his 
assessment, the examiner is requested to 
address the following:  

The examiner is requested to indicate 
which extremities are affected by 
Raynaud's phenomenon, and the 
frequency of characteristic attacks, 
which include sequential color change 
of the digits, sometimes with pain and 
paresthesias.  The examiner is 
requested to comment on the presence 
or absence of any findings of 
arthralgia, pain, numbness, cold 
sensitivity, tissue loss, nail 
abnormalities, color changes.  

The examiner should also determine the 
range of motion of the joint(s) 
affected by the undifferentiated 
connective tissue disorder with 
Raynaud's Phenomenon, including any 
limitation of motion due to pain, and 
provide the normal range of motion for 
the joint affected by the disability. 
The examiner should also describe all 
of the symptoms due to the 
undifferentiated connective tissue 
disorder with Raynauds Phenomenon, and 
determine the frequency of 
exacerbations of the disability.  The 
examiner should also provide an 
opinion on the number of exacerbations 
that result in incapacitation, if any.  
The examiner should also state whether 
the disability has resulted in any 
impairment of health and, if so, state 
whether the impairment of health 
includes weight loss and anemia and is 
productive of definite, severe, or 
totally incapacitating disability.

5.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  The RO should readjudicate the issues 
on appeal.  If the claims remain denied, 
the veteran and her representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




